DETAILED ACTION
NOTE:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 04/13/2020 is entered.  

Status of claims

Claims 4-7 and 15-17 have been amended.  New claims 18-19 have been added. Claims 1-19 are pending
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 04/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and a signed copy of the same is attached to this office action.
Examiner's amendment
4.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Chad Rink
on 10/15/2021 and the application has been amended as follows:
Claim 2 is canceled.

(Currently Amended) A composition for alleviating symptoms caused by Mycoplasma synoviae infection, comprising: 
at least two polypeptides selected from the group consisting of SEQ ID NO: 01 (Tuf), SEQ ID NO: 02 (NOX), and SEQ ID NO: 03 (MS53-0285)

a pharmaceutically acceptable adjuvant.

(Currently Amended) The composition of claim 1, wherein said composition comprises SEQ ID NO: 01, SEQ ID NO: 02, and SEQ ID NO: 03.

(Currently Amended) The composition of claim 1, wherein said at least two polypeptides selected from the group consisting of SEQ ID NO: 01 (Tuf), SEQ ID NO: 02 (NOX), and SEQ ID NO: 03 (MS53-0285) have a concentration of 40 μg/mL to 900 μg/mL based on the total volume of said composition.

      (Currently Amended) The composition of claim 8, wherein said symptoms caused by Mycoplasma synoviae infection are at least arthritis provided that the composition includes SEQ ID NO: 01.

(Currently Amended) The composition of claim 8, wherein said symptoms caused by Mycoplasma synoviae infection are at least air sac lesion provided that the composition includes SEQ ID NO: 02 and/or SEQ ID NO: 03.

(Currently Amended) The composition of claim 8, wherein said symptoms caused by Mycoplasma synoviae infection are at least tracheal lesion provided that the composition includes SEQ ID NO: 03.

  13.	(Currently Amended) An expression vector, comprising: 
the nucleotide sequence of at least two selected from the group consisting of 
SEQ ID NO: 4, SEQ ID NO: 5, and SEQ ID NO: 6 
expression elements including a promoter and a ribosome binding site; and
fusion partner sequences.

(Currently Amended) An expression vector, comprising: 
the nucleotide sequence of at least two selected from the group consisting of SEQ ID NO: 01 (Tuf), SEQ ID NO: 02 (NOX), and SEQ ID NO: 03 (MS53-0285)

expression elements including a promoter and a ribosome binding site; and 
fusion partner sequences.

(Currently Amended) The expression vector of claim 13, wherein said expression vector comprises the 

(Currently Amended) The expression vector of claim 14, wherein said expression vector comprises the sequence of SEQ ID NO: 07, SEQ ID NO: 08, or SEQ ID NO: 09.

Reasons for Allowance

5.	The following is an examiner's statement of reasons for allowance:
The claimed composition comprising combination of at least two Mycoplasma Synoviae polypeptides from the group consisting of SEQ ID NO: 01 (Tuf protein), SEQ ID NO: 02 (NOX protein), and SEQ ID NO: 03 (MS53-0285 protein) of instant application is novel and nonobvious. The specification teaches (examples 6-8) multi antigen composition.  The composition as claimed when administered and challenged with Mycoplasma Synoviae, the chicken showed alleviating symptoms caused by Mycoplasma Synoviae infection such as footpad and air sac lesions (Table 9 and Table 12). The claimed composition has not been disclosed or studied in the prior art and the specification meets 35 U.S.C. 112, first paragraph, requirements because it contains an adequate written description of the invention that enables one of ordinary skill in the art to make and use the invention. The specification also sets forth the best 
Conclusion
6.	Claims 1, 3-16, 18-19 and 17 are allowed and are renumbered as 1-18 respectively.
Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Padmavathi. Baskar whose telephone number is (571)272-0853.  The
Examiner can normally be reached on Mon-Fri 9:00 A.M-5:30 P.M. 
     	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary B. Nickol can be reached on 571- 272- 0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
   	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,


/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        
Padmavathi Baskar, Ph.D. (Microbiology and Immunology)